—Order, Supreme Court, New York County (David Saxe, J.), entered on or about September 18, 1992, which denied defendants’ motion to renew a prior order, same court and Justice, inter alia, declaring that defendants are liable for the reasonable costs of plaintiff’s compliance with Local Laws, 1973, No. 5 of the City of New York, unanimously affirmed, with costs.
On the prior appeal in this action, we agreed with the IAS Court that the parties’ lease does not require plaintiff tenant to defray defendants-landlord’s costs of compliance with Local Law No. 5 enacted years after the execution of the lease (172 AD2d 391). The "requests for appropriation” submitted by defendants in support of renewal do not introduce an ambiguity in this regard. That the person in plaintiff’s employ who prepared these internal memoranda requesting funds to pay for Local Law No. 5 compliance might have thought otherwise, and that the requests were approved by plaintiff’s chairman, makes no difference. The requests are parol (ambiguous parol at that, if meant to show a waiver by plaintiff of its right to reimbursement under Local Law No. 5), and are inadmissible to vary the terms of the unambiguous lease. Concur—Wallach, J. P., Ross, Asch and Rubin, JJ.